         Case 8:18-cv-00205-TDC Document 58 Filed 07/18/19 Page 1 of 16



                           UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


GLORIA COOKE,

        Plaintiff,

        v.
                                                        Civil Action No. TDC-18-0205
CARRINGTON MORTGAGE SERVICES,

        Defendant.




                                MEMORANDUM OPINION

       Plaintiff Gloria Cooke has filed this action against Carrington      Mortgage    Services

("Carrington")   alleging various federal and state statutory violations    in connection    with

Carrington's efforts to foreclose on Cooke's mortgage. Pending before the Court is Carrington's

second Motion to Dismiss, ECF No. 46, in which Carrington seeks partial dismissal of the Second

Amended Complaint filed by Cooke. Having reviewed the submitted materials, the Court finds

that no hearing is necessary. D. Md. Local R. 105.6. For the reasons set forth below, the Motion

to Dismiss is GRANTED IN PART and DENIED IN PART.

                                       BACKGROUND

       The factual background is set forth in the Court's Memorandum Opinion on Carrington's

first Motion to Dismiss and is incorporated by reference. See Cooke v. Carrington Mortg. Servs.,

No. TDC-18-0205, 2018 WL 6323116, at *1-2 (D. Md. Dec. 3, 2018).            The Court therefore

summarizes only the procedural history and new allegations relevant to the present Motion.

        On December 19, 2016, Cooke filed the present case in the Circuit Court for Prince

George's County, Maryland.     After Carrington timely removed the action to this Court, Cooke
          Case 8:18-cv-00205-TDC Document 58 Filed 07/18/19 Page 2 of 16



 filed an Amended Complaint alleging violations of the Fair Debt Collection Practices Act

 ("FDCPA"), 15 U.S.C.      SS 1692-1692p      (2012); the Maryland Consumer Debt Collection Practices

 Act ("MCDCA"), Md. Code Ann., Com. Law              SS   14-201 to 14-204 (West 2013); the Maryland

 Consumer Protection Act ("MCPA"), Md. Code Ann., Com. Law              SS    13-101 to 13-501; the Real

 Estate Settlement Procedures Act ("RESPA"), 12 U.S.C.         SS 2601-2617    (2012); and the Fair Credit

 Reporting Act ("FCRA"), 15 U.S.C.       SS   1681-1681x (2012). On May 18, 2018, Carrington filed a

 Motion to Dismiss the Amended Complaint for failure to state a claim.

         On December 3, 2018, the Court issued a Memorandum Opinion granting in part and

 denying in part Carrington's first Motion to Dismiss. The Court dismissed Cooke's FDCP A claims

. under 15 U.S.c.   SS 1692e(5),   1692e(10), and 1692f, as well as her MCDCA claims and her MCPA

 claims based on the MCDCA. The Court denied the Motion as to the remaining counts.

         On December 17,2018, Cooke filed a Notice ofIntent to File a Motion for Reconsideration

 and/or a Motion for Leave to File a Second Amended Complaint pursuant to the Court's Case

 Management Order. After a conference with counsel for both parties, the Court granted Cooke

 leave to file a Second Amended Complaint but ordered that "[t]he amendments shall be limited to

 the counts that were dismissed in the Court's December 3, 2018 Memorandum Opinion and the

 deficiencies identified therein."    ECF No. 39. Similarly, the Court ordered that any subsequent

 motion to dismiss filed by Carrington be limited to Cooke's new allegations.

         Cooke filed her Second Amended Complaint on January 31, 2019. The Second Amended

 Complaint asserts additional bases for liability against Carrington under the FDCP A, MCDCA,

 and RESPA.




                                                      2
          Case 8:18-cv-00205-TDC Document 58 Filed 07/18/19 Page 3 of 16



                                           DISCUSSION

       In its second Motion to Dismiss, Carrington argues that (l) the amended FDCP A claims

should be dismissed because it is not a "debt collector" subject to the FDCP A and because Cooke

fails to allege that it engaged in conduct prohibited by the FDCP A; (2) the amended MCDCA

claims should be dismissed because Cooke fails to allege plausibly that Carrington did not have a

right to foreclose on her property or that it acted with the required knowledge; and (3) the amended

RESP A claim should be stricken because it is outside the scope ofthe Court's order granting Cooke

leave to file her Second Amended Complaint.

I.     Legal Standard

       To defeat a motion to dismiss under Federal Rule of Civil Procedure               12(b)(6), the

complaint must allege enough facts to state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009).    A claim is plausible when the facts pleaded allow "the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged."             Id.   Legal

conclusions or conclusory statements do not suffice. Id. The Court must examine the complaint

as a whole, consider the factual allegations in the complaint as true, and construe the factual

allegations in the light most favorable to the plaintiff. Albright v. Oliver, 510 U.S. 266, 268 (1994);

Lambeth v. Bd. ofComm'rs      of Davidson Cty., 407 F.3d 266,268 (4th Cir. 2005).

II.     FDCPA

        In Count One of the Second Amended Complaint, Cooke asserts additional bases for

liability against Carrington under the FDCPA. The FDCPA is violated when (1) the plaintiff has

been the object of collection activity arising from consumer debt; (2) the defendant is a debt

collector under the FDCPA; and (3) the defendant has engaged in an act or omission in violation

of the FDCPA. Stewart v. Bierman, 859 F. Supp. 2d 754, 759 (D. Md. 2012), aff'd sub. nom.,



                                                   3
         Case 8:18-cv-00205-TDC Document 58 Filed 07/18/19 Page 4 of 16



Lembach v. Bierman, 528 F. App'x 297 (4th Cir. 2013). Carrington does not dispute the first

element but argues that Cooke's amended FDCPA claims fail because it is not a "debt collector"

within the meaning of the Act and because Cooke fails to allege that it violated a provision of the

Act.

       A.      Debt Collector

       The FDCPA only regulates the activities of "debt collector[s]."      15 U.S.C. ~~ 1692b-1692g,

1692k( a). As the United States Supreme Court recently observed, the Act contains both a "primary

definition" and a "limited-purpose definition" ofthe term "debt collector." Obduskey v. McCarthy

& Holthus LLP, 139 S. Ct. 1029, 1035-36 (2019). The primary definition provides that the term

"means any person ... in any business the principal purpose of which is the collection of any debts,

or who regularly collects or attempts to collect, directly or indirectly, debts owed or due or asserted

to be owed or due another."     15 U.S.C.   S   1692a(6). The limited-purpose definition states: "For

the purpose of section 1692f( 6) of this title, [the] term [debt collector] also includes any person ...

in any business the principal purpose of which is the enforcement of security interests." /d.

        In Obduskey, decided since the Court ruled on the first Motion to Dismiss, the Supreme

Court considered the interplay of these definitions to determine whether a law firm carrying out a

nonjudicial foreclosure was a "debt collector" subject to the FDCP A. 139 S. Ct. at 1033-36.           It

found that the "limited-purpose      definition narrows the primary definition, so that the debt-

collector-related prohibitions of the FDCP A (with the exception of        S   1692f( 6)) do not apply to

those who ... are engaged in no more than security-interest enforcement."             Id. at 1037. The

Supreme Court then held that the defendant law firm fell within the FDCPA's limited-purpose

definition when it initiated a nonjudicial foreclosure in the manner required by state law. /d. at

1037-39. Accordingly, the law firm was only subject to        S   1692f(6) of the FDCPA. Id.



                                                     4
         Case 8:18-cv-00205-TDC Document 58 Filed 07/18/19 Page 5 of 16



       Carrington argues that Obduskey forecloses all of Cooke's FDCP A claims except for those

brought under   S 1692f(6)   because it is only a "debt collector" within the limited-purpose definition

of the FDCP A. Carrington, however, reads Obduskey too broadly. The Supreme Court's holding

in Obduskey extends only to security-interest            enforcers engaged in nonjudicial    foreclosure

proceedings in a manner required by state law. See 139 S. Ct. at 1039 (stating that "we assume

that the notices sent by [defendant] were antecedent steps required under state law to enforce a

security interest" and reasoning that "we think the [FDCP A's] (partial) exclusion of 'the

enforcement of security interests' must also exclude the legal means required to do so"). Here,

unlike in Obduskey, Carrington was not a law firm retained solely to execute a nonjudicial

foreclosure.    Cooke asserts FDCP A claims against Carrington for a variety of conduct beyond

standard procedures in a nonjudicial foreclosure, including contradicting her right to dispute the

debt, collecting or threatening to collect an inflated mortgage reinstatement amount, threatening

to foreclose on her property before it was permitted by law, and misrepresenting its compliance

with the terms of the deed of trust. Carrington has not identified any provision of Maryland law

that required this conduct to enforce its security interest, and this Court is aware of none. See Md.

Code Ann., Real Prop.        SS   7-105 to 7-105.8 (West 2019) (outlining foreclosure requirements),

amended by H.B. 107,2019 Leg., Ch. 93 (Md. 2019) (effective Oct. 1,2019). Therefore,Obduskey

does not except Carrington from the full coverage of the FDCPA and thus does not provide a basis

for dismissal of any of Cooke's FDCPA claims. See Sevela v. Kozeny & McCubbin,                 I.e., No.
LSC-18-0390, 2019 WL 2066924, at *4-5 (D. Neb. May 2, 2019) (holding that the defendant law

firm was a "debt collector" subject to the full coverage of the FDCP A when it sent a letter to

plaintiff attempting to collect his debt because the letter was not required by state law to pursue a

nonjudicial foreclosure).



                                                     5
          Case 8:18-cv-00205-TDC Document 58 Filed 07/18/19 Page 6 of 16



       Carrington further argues, more broadly, that it is not a "debt collector" subject to any

provisions of the FDCP A because Carrington is a loan servicer, and Cooke nowhere alleges that

her mortgage was in default at the time it was transferred to Carrington.     The Court notes at the

outset that this argument is outside the scope of the Court's order of January 9, 2019, which stated

that "[i]f, following the submission ofthe amended complaint, Defendant intends to file a motion

to dismiss ... the Motion shall be limited to Plaintiff s new allegations and shall not revisit any

previously litigated issues in the first Motion to Dismiss." ECF No. 39. This argument regarding

Carrington's "debt collector" status does not pertain to any of Cooke's new allegations and, unlike

its argument that rests on Obduskey, it is not based on any intervening case law.

        In any event, this argument is without merit.       A loan servicer is considered a "debt

collector" within the meaning of the FDCP A if the loan is in default at the time it commences

servicing or if the servicer treats the loan as if it is in default. See Bridge v. Ocwen Fed. Bank,

FSB, 681 F.3d 355,362 (6th Cir. 2012) (holding that "the definition of debt collector ... includes

any non-originating debt holder that either acquired a debt in default or has treated the debt as if it

were in default at the time of acquisition"); Schlosser v. Fairbanks Capital Corp., 323 F.3d 534,

537-38 (7th Cir. 2003) (holding that a servicer was a debt collector where it mistakenly believed

that the loan was in default when it acquired it and took actions exhibiting an intent to collect the

debt); Ayres v. Ocwen Loan Servicing, LLC, 129 F. Supp. 3d 249,277 (D. Md. 2015) (finding that

the plaintiffs plausibly alleged the defendant loan servicer was a "debt collector" under the FDCPA

where they asserted that their loan was not in default when the defendant acquired it but that the

defendant "believed the associated account was in default ... and has attempted and actually

collected on [it]"). Here, Cooke alleges that "[a]t the time of the transfer [to Carrington], BOA

claimed the mortgage loan was still in default," that Carrington sent her a mortgage statement



                                                   6
             Case 8:18-cv-00205-TDC Document 58 Filed 07/18/19 Page 7 of 16



warning that failure to bring the loan current could result in foreclosure, and that, three weeks after

the transfer, Carrington sent her a Notice ofIntent to Foreclose.     Second Am. CompI. ~~ 13-14,

18, 23, ECF No. 41. These allegations lead to the plausible inference that Carrington treated

Cooke's loan as if it was in default when it was transferred to it from BOA and, thus, that

Carrington is a "debt collector" within the meaning of the FDCPA. 15 U.S.C.         S 1692a(6).
        B.       Section 1692e

        The remaining question relating to the FDCP A claims is whether Cooke plausibly alleges

that Carrington engaged in conduct prohibited by the statute. The Second Amended Complaint

asserts multiple additional violations of the FDCP A, including violations of 15 U.S.C.        S   1692e(5)

and (10). Section 1692e(5) prohibits a debt collector from making a "threat to take any action that

cannot legally be taken or that is not intended to be taken." 15 U.S.C.    S   1692e(5). Cooke alleges

that Carrington violated this provision by threatening to foreclose before it was permitted by

Maryland law, which prohibits foreclosure sales of residential property until 45 days after service

of process of the foreclosure Order to Docket.          See Md. Code Ann., Real Prop.      S   7-105.1(n).

Specifically, Cooke alleges that Carrington sent her a letter on or about December 22, 2015 in

which it "threaten [ed] to accelerate and sell the Property after 45 days elapsed" if she failed to cure

the default. Second Am. CompI. ~~ 24, 78. Cooke interpreted this letter to mean that a foreclosure

sale could occur as soon as 45 days after the date of the letter. Under Maryland law, however,

where she was not served with the Order to Docket until March 24, 2016, a foreclosure sale was

not permitted until May 8, 2016, 45 days after service was effected.

        Carrington argues that this claim should be stricken because the Court "already determined

that sending the Notice of Intent to Foreclose is no basis for a claim under        S   1692e(5)."     Mot.

Dismiss at 6-7, ECF No. 46. This argument, however, rests on a misreading of Cooke's claim and



                                                    7
          Case 8:18-cv-00205-TDC Document 58 Filed 07/18/19 Page 8 of 16



the Court's prior Memorandum Opinion. Cooke's              S 1692e(5)   claim is based not on the Notice of

Intent to Foreclose sent to Cooke but rather on the letter sent to her "[ c]ontemporaneously           ... with

the Notice of Intent" in which Carrington "threaten[ ed] that Plaintiff s loan could be accelerated

and sold at a foreclosure sale" before it was permissible under Maryland law. Second Am. Compi.

~~ 24, 26. In its prior Memorandum Opinion, the Court did not consider, much less determine,

whether such conduct could support liability under the FDCP A. Rather, in dismissing Cooke's

FDCP A claim that Carrington violated        S 1692e( 5) and S 1692f( 6) by "threatening   to sell Plaintiff s

Property at a public auction when they had no legal right to [sell] the Property," the Court rejected

Cooke's claim that foreclosure cannot occur absent possession of the original note and thus

concluded that Cooke had failed to allege plausibly that Carrington did not have a right to foreclose

on her property generally. Cooke, 2018 WL 6323116, at *5.

        The Court further finds that Cooke has stated a claim for a violation of           S   1692e(5) based

on this conduct.        The least sophisticated debtor could interpret Carrington's            statement "that

[Cooke's] loan could be accelerated and sold at a foreclosure sale if [she] failed to cure the default

within 45 days" as a threat to sell her property through foreclosure after 45 days elapsed. Second

Am. Compi. ~ 24. See United States v. Nat'l Fin. Servs., Inc., 98 F.3d 131,135-36,139                  (4th Cir.

1996) (adopting the "least sophisticated debtor" standard to determine whether notices from debt

collector violate   S   1692e(5) and   S   1692e(10)); see also LeBlanc v. Unifund CCR Partners, 601

F.3d 1185, 1195-96          (11th Cir. 2010) (finding that reasonable jurors           applying the least

sophisticated consumer standard could view defendant's             letter as a "threat" under      S   1692e(5)

where it stated, in relevant part: "If we are unable to resolve this issue within 35 days, we may

refer this matter to an attorney in your area for legal consideration.").         Conducting a foreclosure

sale immediately after this 45-day period elapsed was an action that could not "legally be taken"



                                                       8
             Case 8:18-cv-00205-TDC Document 58 Filed 07/18/19 Page 9 of 16


because Cooke alleges that she was not served with the foreclosure Order to Docket until over

three months after she received this letter, on March 24, 2016, and Maryland law prohibits

foreclosure sales until 45 days after that time. 15 U.S.C.       S   1692e(5); Md. Code Ann., Real Prop.

S 7-105.1(n).    See also Farber v. Brock & Scott, LLC, No. TDC-16-0117, 2016 WL 5867042, at

*5-6 (D. Md. Oct. 6, 2016) (finding that the plaintiffs stated a claim for violation of            S   1692e(5)

where they alleged that the defendant scheduled a foreclosure sale before it was permissible under

state law). Therefore, Cooke has stated a claim for a violation of        S 1692e(5).
         Cooke also alleges that Carrington violated       S   1692e(5) by threatening and scheduling a

foreclosure sale before it acted on her loss mitigation application.        This theory of liability under

the FDCPA relies on a provision of RESPA's                 implementing      regulations,   also known as

"Regulation X," which are codified at 12 C.F.R.       SS   1024.1-1024.41.     Subpart C of Regulation X

is titled "Mortgage Servicing" and contains a provision that regulates loan servicers'                      loss

mitigation procedures. See 12 C.F.R.     S 1024.41   (2016). Under that section, a servicer that receives

a borrower's "complete loss mitigation application more than 37 days before a foreclosure sale"

must evaluate the borrower for all loss mitigation options, provide the borrower with written notice

of its options, if any, and notify the borrower in writing if its application has been rejected.              12

C.F.R.   S   1024.41 (c)-( d). "[A] servicer shall not move for foreclosure judgment or order of sale,

or conduct a foreclosure sale" unless it has notified the borrower that the loss mitigation application

was denied and the borrower has exhausted its appeal rights. 12 C.F.R.           S   1024.41(g).

         Carrington argues that Cooke's FDCPA claim based on its alleged violation ofRESPA's

loss mitigation procedures should be dismissed because Cooke nowhere alleges that she submitted

a "complete" loss mitigation application. This argument is without merit. Cooke alleges that she

 submitted a "loss mitigation application" on November 28,2016 and, viewing the allegations in



                                                      9
           Case 8:18-cv-00205-TDC Document 58 Filed 07/18/19 Page 10 of 16



the light most favorable to her, the Court can plausibly infer that this was a complete loss mitigation

application. Second Am. Compi. ~ 54. Cooke further asserts that Carrington had not yet acted on

that application when it scheduled a foreclosure sale to take place in April 2017, more than 37 days

later. Because RESP A prohibits a foreclosure sale before such an application has been denied and

all appeal rights exhausted, the scheduling of this sale could constitute a debt collector's "threat"

to take an action "that cannot legally be taken" in violation of       S 1692e(5).    15 U.S.C.   S 1692e(5);
12 C.F.R.   S 1024.41(g).   See ,Weisheit v. Rosenberg & Assocs., LLC, No. JKB-17-0823, 2017 WL

5478355, at *6 (D. Md. Nov. 15,2017) (finding that the plaintiff stated a claim for a violation of

S    1692e where she alleged that the defendant scheduled a foreclosure sale of her property and

notified her of the sale before it completed the loss mitigation procedures under RESPA); Farber,

2016 WL 5867042, at *6 (finding that the plaintiffs stated a claim for a violation of             S   1692e(5)

where they alleged that the defendant scheduled a foreclosure sale before it had finished evaluating

their loss mitigation application).

          Cooke also alleges that Carrington violated    S   1692e(5) by threatening to foreclose before

it was permissible under the deed of the trust. Specifically, Cooke asserts that her mortgage was

insured by the Federal Housing Administration ("FHA") and that the deed of trust thus required

the lender or servicer to hold a face-to-face meeting with her before filing a foreclosure action.

Cooke further alleges that neither Carrington nor any other entity attempted to conduct a face-to-

face meeting with her before it threatened, filed, and scheduled a foreclosure sale.                     These

 allegations are sufficient to state a claim for a violation of   S   1692e(5).

          Cooke relies on the same conduct to assert a violation of      S   1692e( 10), which prohibits "the

 use of false representations or deceptive means to collect or attempt to collect any debt." 15 U.S.C.

 S   1692e(10).   Threatening and scheduling a foreclosure sale before a foreclosure sale was



                                                    10
           Case 8:18-cv-00205-TDC Document 58 Filed 07/18/19 Page 11 of 16



permitted by the deed of trust could be considered a "false representation"                     in violation of this

provision.       See Weisheit, 2017 WL 5478355, at *6. Therefore, Cooke also states a claim for

violation of     S 1692e(l0)   based on this conduct.

        C.          Section 1692£(6)

        The Second Amended Complaint also alleges violations of 15 U.S.C.                         S   1692f(6). That

section prohibits, in relevant part, "[t]aking or threatening to take any nonjudicial action to effect

dispossession or disablement of property if-(A)              there is no present right to possession of the

property claimed as collateral through an enforceable security interest."                   15 U.S.C.    S   1692f(6).

Cooke's amended         S 1692f(6)   claims are identical to her amended        S 1692e(5)      claims. That is, she

alleges that Carrington violated       S 1692f( 6) by threatening      foreclosure and scheduling a foreclosure

sale before such a sale was permitted by Maryland law, RESP A, and the deed oftrust. This alleged

conduct could also constitute a violation of this provision.              See Weisheit, 2017 WL 5478355, at

*6-7 (finding that the plaintiff stated a claim for violations of           S   1692e and   S   1692f(6) where she

alleged that the defendant scheduled a foreclosure sale of her property and notified her of the sale

before it completed the loss mitigation procedures under RESPA); Farber, 2016 WL 5867042, at

*6 (holding that "the scheduling and advertising of a foreclosure sale at [a] time when there was

no legal right to conduct the sale could also violate 15 U.S.C.             S 1692f').
        Carrington argues, however, that Cooke's             S   1692f(6) claims must be dismissed because

they are based on the same conduct that underlies her              S   1692e(5) claims. The Court previously

dismissed certain       S   1692f claims because they were duplicative of other FDCP A claims.                     See

 Cooke, 2018 WL 6323116, at *6. Some courts have held that a                 S 1692f claim      duplicative of other

FDCP A claims need not b~ dismissed if it alleges a violation of one of the enumerated provisions

 such as     S   1692f(6). See, e.g., Weisheit, 2017 WL 5478355, at *7 ("Section 1692f is a catch-all



                                                        11
           Case 8:18-cv-00205-TDC Document 58 Filed 07/18/19 Page 12 of 16



that can only serve as the basis for liability when a debt collector has not violated any other

provision of the FDCP A, unless a plaintiff alleges that a debt collector engaged in conduct

explicitly prohibited in Section 1692fs list."); Winberry v. United Collection Bureau, Inc., 697 F.

Supp. 2d 1279, 1292 (M.D. Ala. 2010) (observing that there is a "growing consensus, at least

among district courts, that a claim under   S 1692f must   be based on conduct either within the listed

provisions, or be based on conduct which falls outside of those provisions, but which does not

violate another provision of the FDCP A"). However, the United States Court of Appeals for the

Fourth Circuit has yet to draw that distinction. See Lembach, 528 F. App'x at 303-04 (dismissing

the plaintiffs's   1692f claim where it was based on the same conduct underlying their              S   1692e

claim). Accordingly, the Court will grant Carrington's Motion to Dismiss Cooke's                S   1692f(6)

claims.

III.      MCDCA

          In Count Two, Cooke asserts additional bases for liability against Carrington under section

14-202(8) of the MCDCA. That section provides that, "in collecting or attempting to collect an

alleged debt," a debt collector may not "[ c]laim, attempt, or threaten to enforce a right with

knowledge that the right does not exist."      Md. Code Ann., Com. Law         S   14-202(8).       Cooke's

additional theories for liability under the MCDCA mirror those for liability under the FDCP A in

that she alleges that Carrington violated section 14-202(8) by: (1) "claiming and threatening to

accelerate and sell the Property after 45 days elapsed from December 22,2015, when [it] knew it

could not conduct a foreclosure sale because it had not even yet filed the foreclosure action"; (2)

"claiming, attempting and threatening to foreclose on [her] Property when [Carrington] knew it

did not comply with all conditions precedent-attempting         to hold a face-to-face meeting-in         the

[deed of trust], and had no right to initiate foreclosure"; and (3) "threatening to hold a foreclos[ ure]



                                                   12
            Case 8:18-cv-00205-TDC Document 58 Filed 07/18/19 Page 13 of 16



auction sale without acting on Plaintiffs   loss mitigation application that [Carrington] received

well-over 37 days prior to the date of the scheduled foreclosure auction sale." Second Am. CompI.

~~ 86-88.

       Carrington argues that Cooke's MCDCA claims should be dismissed because Cooke does

not dispute the validity of the underlying debt. The MCDCA, however, "focuses on the conduct

of the debt collector in attempting to collect on the debt, whether or not the debt itself is valid."

Fontell v. Hassett, 870 F. Supp. 2d 395, 405 (D. Md. 2012), aff'd, 574 F. App'x 278 (4th Cir.

2014); see also Bradshaw v. HUco Receivables, LLC, 765 F. Supp. 2d 719, 731-32 (D. Md. 2011)

(stating that the MCDCA "prohibits debt collectors from utilizing threatening or underhanded

methods in collecting or attempting to collect a delinquent debt") (citation omitted) (emphasis

added). Accordingly, a borrower need not contest the validity of the underlying debt in order to

state a viable claim under the MCDCA.       See, e.g., Bradshaw, 765 F. Supp. 2d at 723, 732-33

(holding that the defendant violated section 14-202(8) ofthe MCDCA when it attempted to collect

a defaulted debt without the required state license); Mills v. Galyn Manor Homeowner's Ass'n,

Inc., 198 A.3d 879, 888 (Md. Ct. Spec. App. 2018) (finding that plaintiffs stated a claim for a

violation of section 14-202(8) of the MCDCA where they acknowledged that they owed several

months of delinquent assessment fees but challenged the defendant's "methods in filing liens");

Cezair v. JPMorgan Chase Bank, NA., No. DKC-13-2928, 2014 WL 4295048, at *10 (D. Md.

Aug. 29, 2014) ("For purposes of Section 14-202(8), whether the [plaintiffs] Loan was in default

is beside the point; even assuming the loan was in default, if the debt collector went about

collecting the debt in the wrong way, it violates the law.").

        Carrington further argues that Cooke's additional MCDCA claims should be dismissed

because she does not plausibly allege that Carrington "had knowledge that it had no right to proceed



                                                  13
         Case 8:18-cv-00205-TDC Document 58 Filed 07/18/19 Page 14 of 16



with a foreclosure sale."      Mot. Dismiss at 11-12.      This argument is also unavailing.     The

"knowledge" requirement of the MCDCA refers to "actual knowledge or reckless disregard as to

the falsity of the information or the existence of the right." Spencer v. Hendersen-Webb, Inc., 81

F. Supp. 2d 582, 595 (D. Md. 1999). Here, where Cooke alleges that Carrington was the servicer

of her mortgage loan and sent her notices claiming knowledge of the status of her debt and

describing her legal rights, it is reasonable to infer that Carrington had knowledge of the terms of

the deed of trust and the applicable legal requirements.   Cooke also asserts that she challenged the

legality of Carrington's     scheduling of the foreclosure in light of her pending loss mitigation

application.   Moreover, although the Court can plausibly infer that Carrington, a mortgage

servicing company, knew the requirements for foreclosure under Maryland law and RESP A, any

lack of knowledge due to mistake oflaw would not save it from liability under the MCDCA. See

Fontell, 870 F. Supp. 2d at 407 ("[If] Defendants'         ignorance ... was a mistake of law, their

professed lack of knowledge would not save them from liability under the MCDCA."); Spencer,

81 F. Supp. 2d at 594 (holding that "the term 'knowledge'       in the [MCDCA] does not immunize

debt collectors from liability for mistakes of law").      Accordingly, Cooke has plausibly alleged

facts supporting an inference of "actual knowledge or reckless disregard" of the illegality of

foreclosure at the time that Carrington threatened and scheduled a foreclosure sale. Spencer, 81

F. Supp. 2d at 595.

        Therefore, the Court denies Carrington's Motion to Dismiss Cooke's amended MCDCA

claims. In addition, because Count Three of the Second Amended Complaint asserts claims under

the MCPA based on violation of the MCDCA, that count also stands. See Md. Code Ann., Com.

Law   S 13-301 (14)(iii)   (stating that a violation of the MCDCA is aper se violation of the MCPA).




                                                   14
         Case 8:18-cv-00205-TDC Document 58 Filed 07/18/19 Page 15 of 16



IV.    RESPA

       In Count Four of the Second Amended Complaint, Cooke asserts an additional basis for

liability against Carrington under RESPA.     Specifically, she alleges that Carrington "violated

~ 2605(f) by scheduling a foreclosure sale without acting on Plaintiffs loss mitigation application

that was sent more than 37 days prior to the scheduled foreclosure auction sale." Second Am.

CompI. ~ 109. Carrington argues that this allegation should be stricken because the Court did not

dismiss any of Cooke's RESP A claims in its prior Memorandum Opinion, such that it is outside

the scope ofthe Court's order granting Cooke leave to file a Second Amended Complaint.

       Carrington is correct that Cooke's additional basis for liability under RESP A is outside the

scope of the Court's order granting Cooke leave to file a Second Amended Complaint. That order

provided that "[t]he amendments shall be limited to the counts that were dismissed in the Court's

December 3,2018 Memorandum Opinion and the deficiencies identified therein."          ECF No. 39.

However, this RESPA claim parallels Cooke's amended FDCPA and MCDCA claims and was

filed before the deadline for motions to amend the pleadings.         Furthermore, the Court has

considered an argument for dismissal offered by Carrington that was outside the scope of the

Court's order of January 9, 2019. See supra Section II.A. Under these circumstances, the Court

will allow the additional RESP A claim to stand rather than require Cooke to file another motion

for leave to amend the complaint.




                                                 15
         Case 8:18-cv-00205-TDC Document 58 Filed 07/18/19 Page 16 of 16



                                      CONCLUSION

        For the foregoing reasons, Carrington's Motion to Dismiss is GRANTED IN PART and

DENIED IN PART.       It is granted as to the FDCPA claims under 15 U.S.C.      S   1692f(6) and is

otherwise denied.



Date:   July17,2019
                                                   THEODORE D. CHUANG
                                                   United States District Jud




                                              16
